NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       DEC 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

CHRISTIE L. REED,                               No.    19-56512

                Plaintiff,                      D.C. No. 5:13-cv-00940-VAP-SP

and
                                                MEMORANDUM*
EVERETT CABRERA,

      Defendant-cross-defendant-
      Appellant,

 v.

FEDERAL NATIONAL MORTGAGE
ASSOCIATION,

      Defendant-cross-claimant-
      Appellee,

and

EDWARD R. SEIDNER; et al.,

                Defendants-cross-claimants.



                   Appeal from the United States District Court
                       for the Central District of California
                   Virginia A. Phillips, District Judge, Presiding


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                           Submitted December 14, 2021**

Before:       WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Everett Cabrera appeals pro se from the district court’s post-judgment

contempt order. We have jurisdiction under 28 U.S.C. § 1291. We review for an

abuse of discretion a district court’s determination of contempt and imposition of

civil contempt sanctions. General Signal Corp. v. Donallco, Inc., 787 F.2d 1376,

1379-80 (9th Cir. 1986). We affirm.

      The district court did not abuse its discretion in finding Cabrera in contempt

because it found by clear and convincing evidence that Cabrera was in violation of

its prior judgment. See Parsons v. Ryan, 949 F.3d 443, 454 (9th Cir. 2020)

(contempt is available when the district court finds by clear and convincing

evidence that a party violated a specific and definite order of the court).

      We reject as meritless Cabrera’s contention that the district court lacked

jurisdiction to enforce its own judgment. See Spallone v. United States, 493 U.S.

265, 276 (1990) (explaining that federal courts have inherent power to enforce

their own lawful orders through contempt); United States v. FMC Corp., 531 F.3d

813, 819 (9th Cir. 2008) (a district court retains jurisdiction to enforce its

judgments).



      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                           2                                     19-56512
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on appeal

or in the reply brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Appellee’s motion to take judicial notice (Docket Entry No. 33) is denied.

      AFFIRMED.




                                          3                                    19-56512